          Case 1:19-cr-00677-LTS Document 43 Filed 03/27/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                           March 27, 2020

The Honorable Laura Taylor Swain
United States District Judge
United States Courthouse
                                                            MEMO ENDORSED
500 Pearl Street, Chambers 1640
New York, NY 10007

          Re:        United States v. Jalen Dominguez and Armando Barbier, 19 Cr. 677 (LTS)

Dear Judge Swain:

       The Government writes to respectfully request an adjournment of the next status
conference in the above-captioned case, currently scheduled for March 31, 2020. Based on a
conversation with Chambers, the Government understands that the Court is available in late May
2020. The parties have conferred and are available in late May 2020, with the exception of
immediately before or immediately after Memorial Day, which is May 25, 2020. The Government
consulted with defense counsel for each defendant, who consent to the adjournment.

        Accordingly, the Government respectfully requests that time be excluded under the Speedy
Trial Act between March 31, 2020 through the next scheduled conference, because the “ends of
justice served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
counsel for each defendant, who do not object to the exclusion of time.
THE APPLICATION IS GRANTED. THE CONFERENCE
IS ADJOURNED TO MAY 28, 2020 AT 11:00 A.M.         Respectfully submitted,
IN COURTROOM 17C. THE COURT FINDS PURSUANT
TO 18 U.S.C. § 3161(h)(7)(A) THAT THE ENDS OF
JUSTICE SERVED BYAN EXCLUSION OF THE               GEOFFREY S. BERMAN
TIME FROM TODAY’S DATE THROUGH 5/28/2020           United States Attorney
OUTWEIGH THE BEST INTERESTS OF THE PUBLIC
AND THE DEFENDANT(S) IN A SPEEDY TRIAL FOR
THE REASONS STATED ABOVE AND IN LIGHT OF
THE PUBLIC HEALTH EMERGENCY. DE# 43
RESOLVED. SO ORDERED.
                                                by: _/s/Elizabeth A. Espinosa _____
DATED: 3/27/2020
/s/ Laura Taylor Swain, USDJ
                                                    Elizabeth A. Espinosa
                                                    Assistant United States Attorney
                                                    (212) 637-2216
